DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 15 and 21.
b.    Pending: 1-21.

Allowable Subject Matter
Claims 1-21 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is SHIM (US 20120062187 Al).
SHIM discloses an auxiliary power device includes an auxiliary power source having first and second charging cells connected in series, a cell balance circuit configured to sense a charging voltage between the first and second charging cells, generate a balance voltage based on the sensed charging voltage, and applies the generated balance voltage between the first and second charging cells, and a microprocessor configured to diagnose the first and second charging cells based on the sensed charging cells and control the cell balance circuit.
Regarding independent claim 1 (and the respective dependent claims 2-14), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: an auxiliary power cell controller configured to control the 10charging of the plurality of auxiliary power cells based on the charge count information so that the differences between respective charge counts of the plurality of auxiliary power cells are minimized.
Regarding independent claim 15 (and the respective dependent claims 16-20), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: controls the auxiliary power device so that selected auxiliary power cells, which are determined based on 20charge count information of the plurality of auxiliary power cells included in the auxiliary power cell information, are charged, and unselected auxiliary power cells are not charged.
Regarding independent claim 21, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: determining, based on the charge counts, a predetermined number of selected auxiliary power cells that are auxiliary power 10cells to be charged from among the plurality of auxiliary power cells; and controlling the selected auxiliary power cells to charge the selected auxiliary power cells.
.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.